Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               November 09, 2018

The Court of Appeals hereby passes the following order:

A19A0457. JOHN THOMAS SCHOOLCRAFT v. THE STATE.

      John Thomas Schoolcraft was convicted of two counts of aggravated child
molestation and other crimes, and we affirmed his convictions on appeal in an
unpublished opinion. Schoolcraft v. State, Case No. A15A1689, decided March 8,
2016. Schoolcraft later filed an extraordinary motion for new trial, which the trial
court denied. He then filed a notice of appeal to this Court. We, however, lack
jurisdiction.
      An order denying an extraordinary motion for new trial must be appealed by
application for discretionary appeal. OCGA § 5-6-35 (a) (7); Balkcom v. State, 227
Ga. App. 327, 329 (489 SE2d 129) (1997). We lack jurisdiction to consider this
direct appeal, which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       11/09/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.